Criminal Case Template







COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



ROSEMARY MORALES,

                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.

§

§

§

§

§

No. 08-04-00247-CR

Appeal from the

243rd District Court

of El Paso County, Texas

(TC# 20030D01575)




MEMORANDUM OPINION

           Pending before the Court is Appellant’s motion to dismiss this appeal pursuant to 
Tex. R. App. P. 42.2(a), which states that:
(a) At any time before the appellate court’s decision, the appellate court
may dismiss the appeal if the party that appealed withdraws its notice of
appeal--by filing a written withdrawal in duplicate with the appellate clerk,
who must immediately send the duplicate copy to the trial court clerk.  An
appellant must personally sign the written withdrawal.

           No decision has issued in this case.  Appellant’s motion to dismiss is signed by herself
and her attorney.  The Clerk of this Court had indicated that a duplicate copy of the motion
has been delivered to the trial court clerk.  Appellant having complied with the requirements 

of Rule 42.2(a), the Court has considered this cause on Appellant’s motion and concludes the
motion should be granted and the appeal should be dismissed.  We therefore dismiss the
appeal.
 
                                                                  RICHARD BARAJAS, Chief Justice

October 7, 2004

Before Panel No. 4
Barajas, C.J., Larsen, and McClure, JJ.

(Do Not Publish)